COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-12-00301-CV


Terrance T. Woods                         §    From County Court at Law No. 1

                                          §    of Tarrant County (2012-004045-1)
v.
                                          §    August 22, 2013

PennyMac Loan Services, L.L.C.            §    Opinion by Justice Speedlin


                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that Appellant Terrance T. Woods shall pay all of the

costs of this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By _________________________________
                                          Justice Phylis J. Speedlin